Title: To Thomas Jefferson from Albert Gallatin, 18 January 1804
From: Gallatin, Albert
To: Jefferson, Thomas


               
                  Dear Sir 
                  Jany. 18th 1804
               
               Mr Harvie called on me this evening to inform me of his being selected to carry the stock to France and wishing that this might be ready to morrow. The Stock is ready; but there are two circumstances to be attended to.
               In the course of the transaction, I have always reminded Mr Pichon that we were neither bound to transmit the stock nor liable for any accidents which might attach to the transmission; but that desirous of assisting in every thing which was convenient for the French Government, we would transmit the stock in such manner & by such means as he would himself select: and I have obtained from him an official letter stating that the Warrant of the Secretary to the Register of the Treasury to deliver one third of the stock, and to transmit the other two thirds, was to be considered & held as a complete fulfilment of the engagement entered into by the United States to transfer the stock within three months after the exchange of ratifications; and in the same letter which is also signed by Baring & Addressed to the Register, this officer is directed by them to transmit the stock by the first public vessel or safe opportunity. It was at the same time verbally agreed that Mr Pichon should pay the extra expence of the provision vessel touching at a French port, and also that the stock should be placed under the care of an officer of our navy. The selection of your private Secretary must appear so eligible to him that he certainly will not object; but I think that in order to guard against any possible accident it is proper to obtain his assent in writing to Mr Harvie being the bearer.
               The other consideration is that of expence. Doubting, as we were not bound to transmit the stock, of the authority of incurring expence for that object, I put down a few days ago in a small additional estimate of appropriations sent to the Committee of ways & means, an item, for the printing & transmission of the certificates, of 1500 dollars. In the mean while it seems proper that the expence should not be larger than necessary. By the arrangement with Mr Smith, as an officer was to be the bearer, no other would have been incurred than the price of his passage to & from Europe; and it was intended that he should leave the stock to our Consul at the first French port and should proceed in the provision ship to Gibraltar where he might join the squadron if wanted, or return in the vessel. If Mr Harvie shall go is it intended that the same course should be followed? or is he to go to Paris? In either case is he to receive a compensation  paying his passage? and if so from what fund [shall it] be paid if the proposed appropriation should not pass? I will call to morrow morning on you, but send this letter in order that you may be ready to decide as Mr Harvie told me that he wished to go immediately as far as Richmond. Should he, when arrived there, find it inconvenient for family reasons not to proceed, provision must also be made for the mode of transmitting the stock from thence to Norfolk. 
               I enclose the sketch of a letter intended for Mr Pichon. 
               With sincere respect & attachment Your obedt. Servt.
               
                  Albert Gallatin 
               
             